DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B: Figs. 7-10 (Claims 1-12) in the reply filed on June 9th 2022 is acknowledged. The traversal is on the ground(s) that there is no serious burden for search and examination of all the claims. However, since none of the claims in the application have been rejected using prior art, the requirement for restriction is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first cutting blade section" in lines 6-7. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the second cutting blade section" in line 11. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-3, 5 and 7-12 are allowed. Claim 1 is the independent claim.
Claims 4 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is U.S. Patent 10,293,410 to Yu, which discloses a rotary cutter (#100) for cutting damaged threads of a bolt, comprising: a body (#11) including an inner periphery (#111) delimiting a conic cutting space (see fig. 8), wherein the body further includes at least one cutting blade (#131), an evasive groove (#113), an evasive portion (surface pointed at by #111), a scrap discharge groove (see fig. 3, surface between #131 and #132), wherein the at least one cutting blade forms a ridge (#131 is an elevated cutting blade seen in fig. 4), wherein the evasive groove and the scrap discharge groove are respectively located on a rear side (see fig. 4, where evasive groove #113 is curved inwardly more than the scrap discharge groove) and a front side (see fig. 4, where scrap discharge groove surface between #131 and #132 is curved less inwardly than #113) of the at least one cutting blade along a circumferential direction (see fig. 3 and 4, where #113 and surface between #131 and #132 is in a circumferential direction) of the inner periphery of the body.
Suffice it to say, the patent to Yu does not disclose a scrap guide groove and a scrap discharge orifice on the inner periphery delimiting the cutting space and wherein the scrap guide groove extends between the evasive groove and the scrap discharge orifice, all as claimed in independent claim 1, and as such does not anticipate the instant invention as disclosed in independent claim 1.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Yu, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722